Citation Nr: 1625321	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  11-13 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for adenocarcinoma of the prostate with erectile dysfunction, status-post radical retropubic prostatectomy associated with herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The Veteran had active duty service from May 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 Decision Review Officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan which, in pertinent part, granted the Veteran's claim for service connection for adenocarcinoma of the prostate with erectile dysfunction, status-post radical retropubic prostatectomy associated with herbicide exposure and assigned an initial 20 percent rating.

In March 2012, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A hearing transcript has been associated with the Veteran's claims file.  

In March 2014, the Board remanded this matter for further development.  A review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The case is now again before the Board.  


FINDING OF FACT

The Veteran's adenocarcinoma of the prostate with erectile dysfunction, status-post radical retropubic prostatectomy associated with herbicide exposure has been manifested by urinary frequency resulting in daytime voiding intervals between one and two hours and awakening to void three to four times per night and voiding dysfunction requiring the use of an absorbent material which must be changed less than 2 times a day.  



CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for adenocarcinoma of the prostate with erectile dysfunction, status-post radical retropubic prostatectomy associated with herbicide exposure, have not been met. 38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative have made claims that the notice or development of this claim has been inadequate, or if it was found inadequate by the Board, it is addressed below.  

The Veteran's Statements
The Veteran filed a claim for service connection for his prostate disability in June 2007, and appealed the initial 20 percent rating assigned in the January 2009 DRO decision.  As an aside, the Veteran also receives special monthly compensation under 38 U.S.C.A. 1114 (k) from June 8, 2007.  

In a December 2009 statement, the Veteran reported that he was advised to wear absorbent materials while asleep and during the day.  In his substantive appeal of May 2011, the Veteran reports that the problems he attributes to his prostate cancer surgery have worsened.  He said he uses more than one absorbent pad due to urinary incontinence, and his marriage is strained due to erectile dysfunction.  He reports that his physicians have tried to address the ED with methods that were not effective.  In another statement of May 2011, the Veteran's spouse provides similar information but adds that the medications he took for ED caused side effects and they are not as close as they once were.  She also reported that she has to more frequently wash his underclothes.  

Applicable Laws and Regulations
Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  The Board notes that staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether staged ratings are appropriate in this case.

The Veteran's service-connected adenocarcinoma of the prostate with erectile dysfunction, status-post radical retropubic prostatectomy associated with herbicide exposure, has been rated as 20 percent disabling under Diagnostic Code (DC) 7528.  38 C.F.R. § 4.115b (2015).  

Under 38 C.F.R. § 4.115b, DC 7528, a single disability rating of 100 percent is warranted for malignant neoplasms of the genitourinary system.  Moreover, this rating shall continue beyond the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedures with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e). 

If there has been no local reoccurrence or metastasis, residuals are to be rated on voiding dysfunction or renal dysfunction, whichever is predominant.  The claims folder reflects that the Veteran experiences voiding dysfunction as a residual of prostate cancer, but not renal dysfunction.

Voiding dysfunction is rated under three subcategories of urine leakage, urinary frequency, or obstructive voiding.  Under the subcategory of voiding dysfunction, continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the wearing of absorbent materials which must be changed less than two times per day merits a 20 percent disability rating.  When the absorbent materials must be changed two to four times per day, a 40 percent rating is warranted.  When the absorbent materials must be changed more than four times per day or an appliance is required, a 60 percent rating is warranted.  A 60 percent rating is the highest schedular rating for voiding dysfunction.  38 C.F.R. § 4.115(a). 

Urinary frequency with a daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  A daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  A daytime voiding interval of less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  38 C.F.R. § 4.115(a). 

Obstructive voiding symptomatology with marked obstructive symptomatology with any one or combination of: post-void residuals greater than 150 cc, a markedly diminished peak flow rate of less than 10 cc/sec, recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilation every two to three months, warrants a 10 percent rating.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  38 C.F.R. § 4.115(a). 

Urinary tract infection where the evidence shows recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management warrants a 30 percent rating.  38 C.F.R. § 4.115(a).

History
By way of background, the Veteran was diagnosed with adenocarcinoma of the prostate in 2002 and underwent radical prostatectomy the same year.  See December 2008 VA Examination Report.  Following the surgery, the Veteran has experienced urinary frequency, episodic dribbling of urine, and erectile dysfunction.  Id.  The disability has been rated as 20 percent disabling since June 8, 2007 as the Veteran did not immediately file a claim when the cancer was found.  

A February 2008 letter from the Veteran's urologist shows the Veteran reported a good urine stream with mild hesitancy and no straining.  Microscopic urinalysis was negative.  A bladder scan was performed and the urologist found total bladder volume of approximately 147 cc.  The urologist also noted that the PSA for the past few years was stable at 0.1.

At the time of the December 2008 VA examination, the Veteran reported that he urinated 8 to 10 times daily and 3 to 4 times nightly.  He reported a history of episodic dribbling of urine, approximately 2 to 3 times daily, but did not wear any type of protective pad.  He also reported erectile dysfunction.  Examination revealed normal testes and cords, a clear urethra, and a normal penile shaft.  Cremasteric reflex was absent.  Rectal examination was normal.  The Veteran reported that despite episodic leakage, he had not lost any significant time from work and did not feel that it affected his occupation or daily activities.  

A January 2010 letter from the Veteran's urologist reported that the Veteran used up to 1 pad per day for his urinary incontinence.

A May 2010 VA treatment record relating to a sleep study noted that the Veteran wakes up to urinate once per night.

In the Veteran's May 2011 substantive appeal, he reported that his symptoms related to his prostate disability were getting worse and that he had to use more than one absorbent pad daily because of urinary incontinence.  

In his January 2012 VA Form 646, the Veteran's representative reported that the Veteran was dribbling urine 11 to 12 times daily.

During the March 2012 Board hearing, the Veteran testified that his symptoms had worsened.  He testified that he needed the use of absorbent materials and that he had lost control of his voiding functions at night.  The Veteran testified that he started using absorbent pads approximately a year and a half before the date of the Board hearing.  Tr., p. 6.  He testified that he uses a pad before bed, gets up twice at night to void, and uses another pad in the morning.  Tr., p. 4.  He testified that he uses 5 or 6 pads during the day, resulting in a total of 8 to 10 pads daily.  Tr., p. 4.  He reported no infections or other problems with his urinary tract.  Tr., p. 7.

At the May 2014 VA examination, the examiner noted disability residuals of leakage, nocturia, and erectile dysfunction.  After review of the records and examination of the Veteran, the examiner found that the Veteran's voiding dysfunction requires the use of absorbent material which must be changed less than 2 times per day.  The examiner also found that the Veteran had increased urinary frequency, which resulted in daytime voiding intervals between 1 and 2 hours and nighttime awakening to void 3 to 4 times.  The examiner found no signs of obstructed voiding or other obstructive symptoms, no history of recurrent symptomatic urinary tract or kidney infections, and no renal dysfunction.  The Veteran reported that he experienced no significant change in his residuals, and noted that his residuals did not impact his ability to work.

The Board has thoroughly reviewed the record, including medical and lay evidence, and finds that the criteria for a higher rating have not been met at any time during the appeal period.  

The Board recognizes that the Veteran is competent to testify to how many times he changed his absorbent materials.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the supplementary information in the final regulation for the schedule for rating genitourinary system disabilities provides additional guidance on how to apply the rating provisions regarding the changing of absorbent materials.  See Notice of Final Regulation, 59 FR 2523-01, 1994 WL 10050 (Jan. 18, 1994).  It explains that "[t]he frequency of changes can be objectively reported either by the veteran or the person providing care, with the frequency of the need for such changes determined by an examining physician."  Id. (emphasis added).  The rating schedule is based on a voiding dysfunction "requiring" the wearing of absorbent materials which "must" be changed a certain number of times per day.  The final regulation explains that the required changing of absorbent materials is a medical determination.  Here, the May 2014 VA examiner found that the Veteran's voiding dysfunction requires the use of absorbent material which must be changed less than 2 times per day.  Such a finding comports with the Veteran's private urologist's January 2010 report that the Veteran used up to 1 pad per day, and the Veteran's Board hearing testimony that he did not have total loss of control and was able to relieve himself during the day but not at night.  See Tr., pp. 3-5.  While the Veteran is competent to report the frequency of absorbent material changes, the examiner determines the need for such changes.  The Veteran is therefore not entitled to a higher rating under the voiding dysfunction as he does not require the wearing of absorbent materials which must be changed 2 to 4 times per day.  

The evidence also does not show urinary frequency with a daytime voiding interval of less than one hour or awakening to void five or more times per night, as required for a 40 percent rating for urinary frequency.   Instead, the evidence more closely approximates the current 20 percent rating of a daytime voiding interval between one and two hours and awakening to void three to four times per night.  The Veteran reported that he urinated 8 to 10 times daily and 3 to 4 times nightly during the December 2008 VA examination.  While the Veteran reported general increased symptomatology at the March 2012 Board hearing, the Veteran did not testify to more frequent urination.  The Veteran did testify that he gets up twice at night to void.  Tr., p. 4.  The May 2014 VA examiner found that the Veteran's increased urinary frequency resulted in daytime voiding intervals between 1 and 2 hours and nighttime awakening to void 3 to 4 times.  Viewing the evidence as a whole, the Board finds that the Veteran is not entitled to a higher rating based on urinary frequency.

The Board also finds that the Veteran is not entitled to a higher rating for obstructive voiding symptomatology.  The evidence does not show, and the Veteran has not alleged, urinary retention requiring intermittent or continuous catherization or urinary tract infections.  

The Board notes that the Veteran receives special monthly compensation under 38 U.S.C.A. § 1114(k) for loss of use of a creative organ in relation to his erectile dysfunction.  See January 2009 DRO Decision.  This compensation is to compensate the Veteran for ED.  The Board has looked to see whether the Veteran is entitled to additional compensation under other Diagnostic Codes in relation to his erectile dysfunction.  Some diagnostic codes provide additional compensation for deformities of the penis or testes but when examined in December 2008 by VA, the examination revealed no physical deformity of the penis or atrophy of the testes which would allow additional compensation under Diagnostic Codes 7522 or 7523.  See 38 C.F.R. § 4.115b.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2015).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

Only if the criteria do not reasonably describe the claimant's disability level and symptomatology, then a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

Here the lay and medical evidence does not show unique or unusual symptomatology regarding the Veteran's prostate disability that would render the schedular criteria inadequate.  The Veteran's symptoms as discussed above are considered in the disability rating assigned.  The Veteran's disability is manifested by symptoms such as urinary leakage and increased frequency.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  Moreover, the Veteran has not said that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents such an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's prostate disability are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

Finally, a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, at both examinations, the Veteran reported that his prostate cancer residuals did not impact his ability to work.  As such, the Board finds that the issue of entitlement to a TDIU is not raised.  Id.  


ORDER

Entitlement to an initial rating in excess of 20 percent for adenocarcinoma of the prostate with erectile dysfunction, status-post radical retropubic prostatectomy associated with herbicide exposure, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


